NO.
12-07-00126-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
TREMAINE DESHAUN WAGONER,       §                      APPEAL
FROM THE 7TH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Tremaine Deshaun Wagoner appeals his
conviction of aggravated robbery, for which he was sentenced to imprisonment
for twenty years.  Appellant’s counsel
filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969). 
We affirm.
                                                
Background
            Appellant
was charged by indictment with aggravated robbery.  Appellant was admonished by the trial court
and pleaded “guilty” without a plea bargain. 
The trial court accepted Appellant’s guilty plea, and the matter
proceeded to a bench trial on punishment. 
Ultimately the trial court sentenced Appellant to imprisonment for
twenty years.  This appeal followed.
 
Analysis
Pursuant to Anders v. California




            Appellant’s
counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant’s counsel
states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error
upon which an appeal can be predicated. 
He further relates that he is well acquainted with the facts in this
case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.1  We have likewise reviewed the record for
reversible error and have found none.
                                                                                                            
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
the merits.  Having done so and finding
no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted and the trial court’s judgment is affirmed.
 
Opinion
delivered November 30, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)




1 Counsel for Appellant certified in his motion
to withdraw that he provided Appellant with a copy of this brief and that
Appellant was given time to file his own brief in this cause.  The time for filing such a brief has expired
and we have received no pro se brief.